DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-19 are pending.
Claims 10 and 20 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Charles Yeh (Reg. No. 63,440) on February 24, 2022.

The application has been amended as follows: 
1. (Currently Amended)	A method for releasing a requested amount of power from a wind power plant to an associated power grid, the method comprising:
generating, by the wind power plant, an initial amount of power;
in response to a release signal indicating a time when the requested amount of power is to be released from the wind power plant to the associated power grid, ramping up power generation of the wind power plant; 
at least one of dissipating or storing, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
releasing the requested amount of power from the wind power plant to the associated power grid according to the time indicated by the release signal to power selected loads during power restoration.

2. (Previously Presented)	The method according to claim 1, wherein power provided to the associated power grid is maintained while ramping up the power generation of the wind power plant.

3. (Previously Presented)	The method according to claim 1, wherein the power generation of the wind power plant is ramped up with an amount at least corresponding to the requested amount of power.

4. (Previously Presented)	The method according to claim 1, wherein the release signal provides an exact time as to when the requested amount of power is to be released.

5. (Previously Presented)	The method according to claim 1, wherein the power handling modules comprise chopper resistors or batteries.

6. (Previously Presented)	The method according to claim 1, wherein the wind power plant comprises a plurality of wind turbine generators.

7. (Previously Presented)	The method according to claim 6, wherein a number of the plurality of wind turbine generators each generates a portion of the requested amount of power to be released to the associated power grid.

8. (Previously Presented) 	The method according to claim 6, wherein a number of the plurality of wind turbine generators each comprise power handling modules.

9. (Previously Presented)	The method according to claim 1, wherein the release signal is provided by an operator of the associated power grid.

10. (Cancelled)	

11. (Currently Amended)	A wind power plant for providing power to an associated power grid, the wind power plant comprising a controller adapted to:
control the wind power plant to generate an initial amount of power;
in response to a release signal indicating a time when a requested amount of power is to be released from the wind power plant to the associated power grid, ramp up power generation of the wind power plant; 
at least one of dissipate or store, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
release the requested amount of power from the wind power plant to the associated power grid according to the time indicated by the release signal to power selected loads during power restoration.

12. (Previously Presented)	The wind power plant according to claim 11, wherein the controller is further adapted to maintain the power provided to the associated power grid while ramping up the power generation of the wind power plant.

13. (Previously Presented)	The wind power plant according to claim 11, wherein the power handling modules comprise chopper resistors batteries.

14. (Previously Presented)	The wind power plant according to claim 11, wherein the wind power plant comprises a plurality of wind turbine generators, and wherein a number of the plurality of wind turbine generators are adapted to generate a portion of the requested amount of power to be released to the associated power grid.

15. (Previously Presented)	The wind power plant according to claim 14, wherein a number of the plurality of wind turbine generators each comprise power handling modules.

16. (Currently Amended)	A method for releasing a requested amount of power from a wind power plant to an associated power grid, the method comprising:
generating, by the wind power plant, an initial amount of power;
in response to 
at least one of dissipating or storing, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
releasing the requested amount of power from the wind power plant to the associated power grid according to the exact time indicated by the release signal to power selected loads during power restoration.

17. (Previously Presented) 	The method according to claim 16, wherein the power handling modules comprise chopper resistors or batteries.

18. (Previously Presented)	The method according to claim 16, wherein the wind power plant comprises a plurality of wind turbine generators and wherein a number of the plurality of wind turbine generators each generate a portion of the requested amount of power to be released to the associated power grid.

19. (Previously Presented)	The method according to claim 16, wherein the release signal is provided by an operator of the associated power grid.

20. (Cancelled).

Examiner’s Statement of Reason for Allowance
Claims 1-9 and 11-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:


in response to a release signal indicating a time when the requested amount of power is to be released from the wind power plant to the associated power grid, ramping up power generation of the wind power plant; 
at least one of dissipating or storing, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
releasing the requested amount of power from the wind power plant to the associated power grid according to the time indicated by the release signal to power selected loads during power restoration.
Claim 11, control the wind power plant to generate an initial amount of power;
in response to a release signal indicating a time when a requested amount of power is to be released from the wind power plant to the associated power grid, ramp up power generation of the wind power plant; 
at least one of dissipate or store, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
release the requested amount of power from the wind power plant to the associated power grid according to the time indicated by the release signal to power selected loads during power restoration.
Claim 16, generating, by the wind power plant, an initial amount of power;
in response to providing a release signal indicating an exact time when the requested amount of power is to be released from the wind power plant to the associated power grid, ramping up power generation of the wind power plant, wherein the power provided to the associated power grid is maintained while ramping up the power generation of the wind power plant; 
at least one of dissipating or storing, in power handling modules, an amount of power generated by the wind power plant in excess of the initial amount of power while ramping up the power generation of the wind power plant; and
releasing the requested amount of power from the wind power plant to the associated power grid according to the exact time indicated by the release signal to power selected loads during power restoration.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119